DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  There is no claim 4.  
Misnumbered claims 5-22 have been renumbered as claims 4-21, respectively.
Election/Restrictions
Applicant’s election of Group III, claims 16-18 (original numbered as claims 17-19) in the reply filed on June 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-15 and 19-21 (originally numbered as claims 1-3, 5-16 and 20-22) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the first edge” in step f.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 previous refers to “an edge” in step c but does not previously recite “a first edge”.  For purposes of examination, “the first edge” is being construed as referring back to the edge of step c.
Claims 17 and 18 depend from claim 17 and are therefore also indefinite for the reasons set forth above with respect to claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 (original numbered as claims 17-19) are rejected under 35 U.S.C. 103 as being unpatentable over Roderick et al. (U.S. Patent Application Publication No. 2016/0008763 A1, cited in IDS submitted March 13, 2020 in view of Billovits et al. (U.S. Patent Application Publication No. 2012/0097597 A1).
Regarding claim 16 (originally numbered as claim 17), Roderick discloses a method of producing a spiral wound element (claim 17 of Roderick, method of making permeable membrane system), comprising: (a) providing a permeate carrier sheet having a length and width (claim 17 of Roderick, permeate carrier sheet); (b) providing a collection tube (claim 17 of Roderick, center tube); (c) providing a membrane sheet (claim 17 of Roderick, membrane leaf), having an active surface configured to provide selective fluid separation and an inactive surface opposite the active surface (claim 17 of Roderick, membrane leaf has active an inactive surfaces), and wherein the membrane sheet has feed spacing elements disposed on the active surface in regions near each of two opposing edges of the active surface (claim 17 of Roderick, spacing elements disposed along two opposing edges of membrane leaves between active membrane surfaces), wherein the membrane sheet has a width substantially equal to the width of the permeate carrier  (FIG. 3 of Roderick, membrane sheet #3 and permeate carrier #2 have same width) and a length substantially equal to about twice the length of the permeate carrier ([0035] of Roderick membrane sheet folded in half to form the leaf; claim 17 of Roderick, leaf and permeate carrier wound around tube to form the spiral wound element; FIG. 3 of Roderick, permeate carrier #2 substantially the same length as the membrane leaf formed by membrane sheet #3; since the membrane sheet is folded in half to form the leaf, membrane sheet would have a length approximately twice that of the permeate carrier); (d) folding the membrane sheet along a fold line extending along the width of the membrane sheet such that the active surface of the membrane sheet is inside the folded sheet ([0035] of Roderick, membrane sheet folded in half to make membrane leaf to be incorporated into spiral wound element); (e) placing the folded membrane sheet such that the inactive surface is in contact with the permeate carrier (claim 17 of Roderick, membrane leaf disposed onto permeate carrier sheet; active membrane surfaces of membrane leaf face each other; FIG. 3 of Roderick, permeate carrier #2 applied to outside or inactive surface of membrane leaf #3), forming an element leaf having a first end near the fold of the membrane sheet and a second end opposite and parallel to the fold ([0035] of Roderick, membrane leaf formed by folding sheet in half; FIG. 3 of Roderick, membrane sheet #3 has second end opposite and parallel to the fold), with the two opposing edges folded and connecting the first and second ends ([0035] of Roderick, membrane leaf formed by folding sheet in half; FIG. 3 of Roderick, folded membrane sheet #3 would necessarily have opposing edges of active surfaces folded; FIG. 3, claim 17 of Roderick, forming spiral wound element form folded membrane sheet would necessarily result in first and second ends of leaf being connected), and having a first portion near the permeate carrier and a second portion separated from the permeate carrier by the first portion ([0035], FIG. 3 of Roderick, membrane leaf formed by folding membrane sheet #3 has first portion near permeate carrier #2 and a second portion separate from the carrier); (f) applying adhesive to the membrane sheet, the permeate carrier, or a combination thereof, such that the adhesive extends across the membrane leaf near the first edge and near the two edges (FIG. 3, claim 17 of Roderick, adhesive #4 applied to opposing edges of leaf formed by folded membrane sheet and to edge of leaf opposite fold; claim only requires that adhesive be applied to one of the recited components); (g) winding the element leaf around the collection tube, with the first end of the element leaf near the collection tube, forming a spiral wound element (claim 17 of Roderick, membrane leaf and carrier wound around center tube to form spiral wound element).
Roderick does not specifically disclose that the membrane sheet has a stiffening bridge feature disposed on the active surface, the inactive surface, or a combination thereof in a region near an edge of the membrane sheet other than the two opposing edges.  Billovits, however, discloses a spiral wound module comprising a membrane sheet wrapped around a permeate collection tube (Abstract of Billovits) wherein the membrane sheet includes a reinforcement layer #36 disposed upon outer surfaces of the membrane sheet adjacent the outer edge of the membrane sheet ([0020], FIG. 4 of Billovits).  According to Billovits, the reinforcement layer provides a means for handling the membrane sheet or provides a substrate for securing the membrane sheet to an adjacent membrane sheet ([0020] of Billovits).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the spiral wound element of Roderick with a reinforcement layer as taught by Billovits.  One of skill in the art would have been motivated to do so in order to provide a means for handling the membrane sheet or to provide a substrate for securing the membrane sheet to an adjacent membrane sheet as taught by Billovits ([0020] of Billovits).  Regarding the limitation that the stiffening bridge feature is disposed on the active surface, the inactive surface, or a combination thereof, Billovits discloses that the reinforcement layer is provided on an upper outer surface of the membrane sheet (FIG. 4 of Billovits) which corresponds to the inactive upper surface of the membrane leaf in Roderick (FIG. 3 of Roderick).  Accordingly, Billovits suggest disposing the reinforcement layer on the inactive surface of the membrane leaf in the method of Roderick.  It is noted that the claim only requires that the stiffening bridge feature is disposed on one of the recited surfaces.
Regarding claim 17 (originally numbered as claim 18), Roderick discloses curing the adhesive ([0024] of Roderick, adhesive is cured), then removing a portion of the spiral wound element corresponding to the two edges of the element leaf, wherein the element leaf, after such removal, still has adhesive completely sealing the membrane sheet about the permeate carrier along the second end and the two edges ([0024] of Roderick, excess  membrane, carrier and adhesive trimmed from ends of spiral wound element; adhesive seals edges to prevent entry of fluid; adhesive would therefore completely seal after trimming).
Regarding claim 18 (originally numbered as claim 19), Billovits suggests that step (e) comprises placing the membrane sheet such that the stiffening bridge feature is with the second portion of the membrane sheet (FIG. 4 of Billovits, reinforcement layer #36 on upper outer surface of membrane sheet #14 which would be on a portion of the element leaf separated from the permeate carrier in the element of Roderick).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746